Citation Nr: 1212730	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  06-00 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran had active duty from July 1969 to August 1972 and from August 1981 to September 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the RO in Pittsburgh, Pennsylvania. 

A videoconference hearing was held in June 2007 before the undersigned Acting Veterans Law Judge (VLJ), sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  The Veteran has recently requested that he be allowed to testify at another hearing before the Board.  As the Veteran already has been afforded a Board hearing regarding the issues on appeal, his request for a second Board hearing is denied.  See 38 C.F.R. §§ 20.703, 20.707, 20.717 (2011).   

The Veteran has recently submitted additional evidence concerning the issues on appeal without initial consideration by the RO.  However, since he submitted a waiver of initial RO consideration, the Board may review this newly submitted evidence in the first instance.  See 38 C.F.R. §§ 19.31, 20.800, 20.1304(c) (2011). 

A review of the Virtual VA paperless claims processing system includes a notice letter dated in March 2006 in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The issues on appeal were previously remanded by the Board in August 2007, in August 2008, and in November 2009.


FINDINGS OF FACT

1. The occupational and social impairment from the Veteran's PTSD is severe (pronounced), but does not more nearly approximate total impairment. 

2. The Veteran is unable to secure or follow any substantially gainful employment because of his service-connected PTSD. 


CONCLUSIONS OF LAW

1. The criteria for a higher rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011). 

2. The criteria for entitlement to a TDIU, based solely on PTSD, are met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA notice.  In June 2004 the Veteran was notified of the evidence needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

In March 2006 and in subsequent correspondence, the Veteran also received notice regarding disability ratings and effective-date elements of the claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

To the extent that the VCAA notice pertaining to degree of disability and effective date came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claim for an increased rating for PTSD was readjudicated as evidenced by the supplemental statement of the case, dated in November 2006.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

As for the claim of TDIU, since the claim is resolved in the Veteran's favor, compliance with the VCAA is moot.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Private and VA treatment records, VA examination reports, a copy of the hearing transcript, lay statements, and records from the Social Security Administration have been associated with the claims folder.  

The Veteran's spouse has submitted statements questioning a VA opinion by Dr. M.M. that the Veteran did not meet the criteria for PTSD; however, as the Veteran is already service-connected for a PTSD disability, the diagnosis of PTSD is not in question.  Rather, the salient inquiry is the severity of the Veteran's current PTSD symptomatology.  Moreover, although some of the medical evidence suggests that the Veteran has a personality disorder instead of PTSD, for purposes of this decision, the Board has treated all current psychiatric symptomatology as being due to the service-connected PTSD as it appears impossible to distinguish the symptoms due to PTSD from symptoms due to any other psychiatric diagnosis.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (holding that when it is not possible to separate the effects of the service-connected condition from a non-service connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).  

In November 2010, the Veteran requested a rating of at least 70 percent for his PTSD, a grant of TDIU, and a new VA examination; however, the Board finds that the treatment records and VA examinations are adequate for rating purposes as they extensively and thoroughly document the Veteran's symptomatology and treatment for his psychiatric disability.  Thus, there is no additional evidence which needs to be obtained.  

Increased Rating for PTSD

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. 

Staged ratings are, however, appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's PTSD has been rated as 30 percent disabling under the General Rating formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under these criteria, the next higher rating of 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

The highest possible rating of 100 percent rating requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to symptoms provided in that diagnostic code.  Id. at 443.

Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, as revised in the 1994, fourth edition (DSM-IV).  Id.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to what would be caused by the symptoms listed in a particular diagnostic code, the appropriate, equivalent rating will be assigned.  Id.

Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

One factor for consideration is the GAF score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267   (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).  GAF scores ranging from 61 to 70, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

Evidence and Analysis

In an April 1996 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating.  This appeal ensued after the Veteran filed a claim for increased compensation benefits in May 2004.  For the reasons set forth below, the Board finds that the evidence supports a 70 percent rating for his PTSD.  In reaching this decision, the Board notes that the claims file contains contradictory evidence as to whether the Veteran's service-connected PTSD causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  But after reviewing this evidence, the Board places greater probative value on the evidence showing that his PTSD causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, thereby warranting a 70 percent rating.  

As discussed above, a 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as in this case, work, family relations, judgment, thinking, or mood, due to such symptoms as: near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  

Statements from the Veteran and his family show that he is socially isolated and has suicidal ideation.  In June 2004, the Veteran asserted that he cannot deal with people.  He indicated that when he was working he challenged his coworkers to fight him in the parking lot.  In June 2007, he testified that he had no relationship with his family, did not like to be around people, and stayed in his room most of the time.  He indicated he had memory problems, daily suicidal ideation and his wife had to remind him to bathe and change his clothes.  The Veteran stated that over the last 30 years he held about 65 to 70 jobs and most of them were terminated due to his outbursts and temper.  In statements and testimony, his wife indicated that was obsessive, had the need to control, was suicidal, and could not be around people.  In a statement in September 2008, the Veteran's mother-in-law stated that the Veteran was suicidal and did not socialize.

A VA examination in June 2004 showed the Veteran had episodic suicidal ideation, did not have good contact with his children, did not have close friends or contact with individuals, and was obsessive compulsive.  

The Veteran's treating VA psychiatrist, Dr. B.F., indicated the Veteran's PTSD renders him unemployable.  In an April 2005 report, Dr. B.F. noted that the Veteran was being followed in the PTSD/Behavioral Medicine Clinic for difficulties with irritable mood, decreased concentration, insomnia, and depression.  Dr. B.F. then related findings from various psychological tests performed in March 2004.  Dr. B.F. noted that the initial diagnoses were PTSD, atypical mood disorder (likely a bipolar variant), and personality disorder (not otherwise specified), all of which Dr. B.F. characterized as "severe." Dr. B.F. then added that, "[t]o date, in spite [sic] of aggressive psychiatric treatment, he does not appear able to return to gainful employment due to poor concentration, irritability and depression."  Dr. B.F. concluded that these are chronic conditions which are not likely to completely remit at any time.

A September 2005 decision by the Social Security Administration (SSA) notes that the Veteran was awarded SSA benefits, effective January 5, 2004, for severe impairments due to PTSD and other mood disorders.  

In an August 2006 report, Dr. B.F. noted that the Veteran's symptoms included trouble with sleep, poor concentration, irritability, intrusive recollections of combat, social isolation, and flashbacks triggered by helicopter sounds and certain smells, all of which intensified after the September 11th attack.  Dr. B.F. indicated that the prior diagnoses of schizoaffective disorder and bipolar disorder were inappropriate, as prior testing actually picked up overlapping symptoms of PTSD.  Dr. B.F. explained that the Veteran had lost his job due to customer complaints, his inability to concentrate, and having lost his temper due to underlying hyperarousal.  Dr. B.F. opined that the Veteran "remains unable to return to gainful employment on the basis of his poor concentration, irritability and difficulty interacting with others, a circumstance that has been acknowledged by the Social Security Administration."

Dr. B.F. also provided a November 2007 report to address the September 2007 VA examination report in which the VA examiner concluded that the Veteran did not have PTSD, and that most of his psychiatric problems were due to mixed personality disorder, with paranoid and antisocial features.  Dr. B.F., however, disagreed and specifically ruled out personality disorder by explaining that a history of childhood conduct disorder is required for a diagnosis of antisocial personality disorder, which is lacking in the Veteran's history.  He then explained that antisocial and paranoid personality disorders can have overlapping features with PTSD, including irritability, aggressive behavior, and problems forming attachments to others.  Hence, Dr. B.F. reiterated that the appropriate diagnosis for the Veteran's symptoms was PTSD.  

A VA report of that hospitalization shows that the Veteran was admitted for two days in October 2007 after reporting homicidal thoughts concerning VA psychiatrists.  A clinician noted "yes" next to the statement: "Diagnosis of a severe and persistent mental illness including but not limited to schizophrenia, bipolar disorder, major affective disorder, or severe posttraumatic stress disorder."  The clinician assigned the Veteran a GAF score of 50.

In a March 2008 letter, P.B., LCSW, JD, indicated that the Veteran clearly suffers from PTSD as a result of his military service and PTSD is his proper diagnosis.  The social worker then explained that the Veteran's PTSD symptoms, including poor concentration, regular flashbacks, irritability, and difficulty with relationships, "prevent him from obtaining and retaining any type of gainful employment."  

P.B. also prepared a social and industrial survey report in September 2008.  This report was alleged to be based on a review of VA medical records, although not a single VA treatment record is referenced in the report.  Rather, the report appears based almost exclusively on the Veteran's self-report.  Indeed the report indicates that it is based on information collected from nine personal interviews between December 2007 and May 2008, which included the Veteran, his wife, his father, and his sister in law.  P.B. concluded that the Veteran's service-connected PTSD renders him "completely disabled from holding any form of gainful - or even volunteer - employment."  And, "as a further sequela of the fear generated by his combat experiences, he is unable to trust others, to the extent that he has totally withdrawn from society, and is able to leave his home only for brief periods, and then only in the company of his wife, the only person he feels able to trust."  The social worker provided a GAF score of 35.  

On VA examination in December 2009, the mental status evaluation showed mood was irritable and the Veteran had suicidal ideation.  Insight and judgment were low.  The examiner noted the Veteran did not have any close friends, contact with his family, and sometimes did not attend to hygiene for a couple of days.  

VA treatment records from 2004 to 2009 document symptoms noted on the VA examinations.  Additionally the records in March 2004 show GAF scores of 45 and 48.  In July 2006 the GAF score was 48 and in May 2009 it was 40.  In a VA progress notes in November 2009, M.U., Ph.D., a VA psychologist was of the impression that the personality disorder was probably over-diagnosed by previous examiners.  He provided a diagnosis of PTSD and a GAF score of 48.  

In a July 2010 and October 2010 reports, Dr. M.U. indicated that he had been involved in the Veteran's ongoing treatment for PTSD since 2009.  Dr. M.U. indicated that the diagnosis of personality disorder was made in error, and that the Veteran continued to demonstrate features of PTSD, including intrusive thoughts and memories, hypervigilance, and over-reactivity to certain stimuli.  

The Veteran began receiving psychiatric treatment at VA in March 2004 after having been fired from his job in January.  During his interview, the Veteran reported extreme irritability, poor concentration, hypervigilance, and obsessive thoughts about the Iraq War.  A mental status examination also showed that he appeared depressed, irritably, angry, and frustrated.  He displayed tangential thoughts and pressured speech.  He reported panic attacks several times a week, and said he obsessively downloaded and printed materials from the Internet about the Iraq War.  The diagnoses were schizoaffective disorder, bipolar type; polysubstance dependence, in full remission; and rule out personality disorder.  The examiner was of the opinion that on psychological testing the Veteran reported such extreme psychiatric distress that was suggestive of a psychotic process or a factitious or a malingering disorder.  The examiner concluded that the Veteran did not have a diagnosis of PTSD.  VA psychological testing in April 2004 did not support a diagnosis of PTSD.  

In the June 2004 VA examination report, a VA examiner reviewed the claims file, interviewed the Veteran, and conducted a mental status examination before diagnosing the Veteran with (1) PTSD, chronic, moderate; (2) polysubstance dependence, in sustained full remission per patient, not related to PTSD; and (3) antisocial personality traits.  The examiner also indicated that a GAF score in the range of 60 to 65 was appropriate, reflecting only mild symptoms.  In a discussion of the diagnoses, the examiner indicated that the Veteran does not meet the criteria for obsessive-compulsive disorder, bipolar disorder, mood disorder, or depression, and that any symptoms of these disorders are just symptoms of PTSD.  The examiner then opined that there has been no increase in the severity of the Veteran's psychiatric condition and that his psychiatric symptoms alone would not render him unemployable.  However, the examiner acknowledged that the Veteran's "history of polysubstance dependence, difficulty with anger management, and personality traits may make employment difficult to attain or retain."

VA progress notes show that in December 2004, examiner, a clinical psychologist was of the opinion that the Veteran's latest distress appeared to be based on the fact that he was not awarded an in increase in benefits, coupled with his current insistence that he cannot work.  She concluded that overall the clinical picture and course of symptoms was highly suggestive of symptoms of fabrication and exaggeration for secondary gain.   

On a VA examination report in September 2007, the VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD, and that most of his psychiatric problems were due to mixed personality disorder, with paranoid and antisocial features.  The examiner noted that on the Mississippi Scale for combat-related PTSD, the Veteran's score was above the cut-off score for a diagnosis of PTSD and was reflective of significant fabrication or over-reporting of symptoms.  The GAF score was 50 and the examiner noted that his personality disorder did not render him unemployable.

A VA compensation examination performed in December 2008 by two examiners, a psychologist and a psychiatrist, also provides evidence against a finding of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The examiners diagnosed the Veteran with (1) PTSD, chronic, mild; (2) polysubstance dependence, in sustained stable remission, and (3) antisocial personality disorder.  The examiners assigned an overall GAF score of 55, for moderate symptoms, but a GAF score of 65 for PTSD alone, for only mild symptoms.  The examiners explained that the Veteran had only mild symptoms due to PTSD, which include irritability, sleep disturbance, hypervigilance, and that most of his limitations in functioning have been due historically to his alcohol and drug dependence, combined with a significant nonservice-connected antisocial personality disorder.  It was then noted that his poor motivation, social isolation, and poor family relationships are attributable to nonservice-connected characterological disorder.  In terms of social and industrial examination, it was noted that the Veteran showed no significant impairment in his capacity to understand, retain, or follow instructions, as there was no significant impairment with respect to memory, attention, or his ability to focus.  The examiners thus concluded that the Veteran's service-connected disability does not preclude him from obtaining and retaining substantially gainful employment consistent with his education and work experience.  

In a July 2010 addendum report, the VA psychologist and psychiatrist who performed the December 2008 examination reiterated their prior opinions and conclusions after reviewing the P.B.'s reports.  In discounting the social worker's conclusion that the Veteran's PTSD renders him unemployable, the VA psychologist and psychiatrist pointed out the social worker's lesser medical credentials than a psychologist or psychiatrist, and the fact that P.B. based his opinion of unemployability on subjective reporting during interviews rather than a review of the medical evidence.

To summarize, evidence in support of a finding that the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood includes GAF scores between 35 and 48, several opinions from Dr. B.F. and P.B.  On the other hand, evidence against a finding that the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas includes opinions contained in several VA compensation examination reports and VA treatment records.  It is the Board's responsibility to weigh the conflicting evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (as with all types of evidence, it is the Board's responsibility to weigh the conflicting evidence to reach a conclusion).  After resolving any benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), the Board finds the evidence for and against the claim is essentially in equipoise.  Therefore, the Board finds the evidence supports a finding of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to PTSD.  As such, the Board finds that a 70 percent rating for PTSD is warranted. 

The Board finds, however, that a higher 100 percent schedular rating is not warranted under the PTSD rating criteria (though, for the reasons explained below, a total rating based on individual unemployability is being separately assigned).  During the appeal period the Veteran's symptoms do not more nearly approximate or equate the level of severity contemplated for the 100 percent rating given the lack of evidence of any gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation as to time or place, or memory loss for names of close relatives, own occupation or own name.  On VA examination in June 2004, mental status examination showed the Veteran's hygiene was good, he was oriented, his language was coherent, and cognitive impairment was not detected.  On VA examination in September 2004, although it was claimed that his wife needed to remind him to maintain his hygiene, the Veteran's hygiene was good and he was appropriately groomed.  There was no impairment of thought process or communication, the Veteran denied hallucinations and no delusions were elicited.  The Veteran was oriented.  Long term and short term memory appeared to be intact.  On VA examination in December 2008, the Veteran's grooming was marginal but his hygiene was good.  Orientation was fair.  The examiner indicated there was no evidence of cognitive dysfunction and specifically noted no significant impairment in the Veteran's capacity to understand, retain, or follow instructions based on a lack of impairment with respect to memory, attention, or ability to focus.  VA progress notes 2004 to 2009 are consistent with symptoms indicated in the VA examinations.  

The record documents sporadic incidents of homicidal ideation.  In December 2005, the Veteran indicated he had low level homicidal ideation; a VA report shows the Veteran was hospitalized for two days in October 2007 after reporting homicidal thoughts concerning VA psychiatrists; and a statement from a librarian received in January 2011 indicated the Veteran said he was going to "kill the next person who came to his house trying to shut off the water".  Nevertheless, as these are sporadic incidents, the Board finds there is no evidence of persistent danger of the Veteran hurting himself or others.  

Although numerous statements from the Veteran's friends and family indicate that he has suicidal thoughts, in determining that the evidence does not show a persistent danger of the Veteran hurting himself or others, the Board finds it particularly persuasive that the numerous medical professionals who treat the Veteran for his psychiatric issues on a consistent and regular basis have only recommended treatment and hospitalization for homicidal thoughts on one occasion during the appeal period.  The Board finds that this demonstrates that the competent evidence of record does not show that there is a persistent danger of the Veteran hurting himself or others.  Accordingly, the assignment of a 100 percent schedular rating is not warranted.

Extraschedular Rating

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the claim be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1)  (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44   (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115   (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2010); Thun, 22 Vet. App. at 116  . 

In this case, the schedular evaluations are fully adequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability during the appeal period, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization. Accordingly, referral for consideration of an extra-schedular rating is not warranted.

TDIU

VA law provides a total rating for compensation where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or, as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 4.16(a).  In determining whether a Veteran is able to secure or follow a substantially gainful occupation, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable.  38 C.F.R. § 4.16(a). 

In light of the Board's decision to grant a 70 percent rating for PTSD the Veteran now has the following service-connected disabilities: PTSD evaluated as 70 percent disabling and a skin condition rated as noncompensable.  Thus, the Veteran meets the threshold requirement for schedular TDIU as he has a single service-connected disability rated at 60 percent or more.  In discussing the unemployability criteria, the Court has indicated that the unemployability question, or the Veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

For the reasons explained below, the Board finds that the probative evidence of record shows the Veteran is unemployable due to his service-connected PTSD.  

In June 2004, the Veteran stated that since 1972, his jobs have not lasted more than one year and that in the past five years, his jobs only lasted 6 to 8 months due to mental health symptoms.  

The Veteran's treating VA psychiatrist, Dr. B.F., indicated the Veteran's PTSD renders him unemployable.  Dr. B.F. added that, "[t]o date, in spite [sic] of aggressive psychiatric treatment, he does not appear able to return to gainful employment due to poor concentration, irritability and depression."  A September 2005 decision by the Social Security Administration (SSA) notes that the Veteran was awarded SSA benefits, effective January 5, 2004, for severe impairments due to PTSD and other mood disorders.  

In an August 2006 report, Dr. B.F. opined that the Veteran "remains unable to return to gainful employment on the basis of his poor concentration, irritability and difficulty interacting with others, a circumstance that has been acknowledged by the Social Security Administration."

In a March 2008 letter, P.B., LCSW, JD, indicated that the Veteran's PTSD symptoms, including poor concentration, regular flashbacks, irritability, and difficulty with relationships, "prevent him from obtaining and retaining any type of gainful employment."  

P.B.'s September 2008 social and industrial survey report, which, as noted above, appears to be based solely on the Veteran's self-reporting, shows that P.B. concluded that the Veteran's service-connected PTSD renders him "completely disabled from holding any form of gainful - or even volunteer - employment."  

In the June 2004 VA examination report, a VA examiner opined that the Veteran's psychiatric symptoms alone would not render him unemployable.  However, the examiner acknowledged that the Veteran's "history of polysubstance dependence, difficulty with anger management, and personality traits may make employment difficult to attain or retain."

On a VA examination report in September 2007, the VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD, and that most of his psychiatric problems were due to mixed personality disorder, which did not render him unemployable.

A VA compensation examination performed in December 2008 by two examiners, a psychologist and a psychiatrist, explained that the Veteran had only mild symptoms due to PTSD, which include irritability, sleep disturbance, hypervigilance, and that most of his limitations in functioning have been due historically to his alcohol and drug dependence, combined with a significant nonservice-connected antisocial personality disorder.  It was then noted that his poor motivation, social isolation, and poor family relationships are attributable to nonservice-connected characterological disorder.  In terms of social and industrial examination, it was noted that the Veteran showed no significant impairment in his capacity to understand, retain, or follow instructions, as there was no significant impairment with respect to memory, attention, or his ability to focus.  The examiners thus concluded that the Veteran's service-connected disability does not preclude him from obtaining and retaining substantially gainful employment consistent with his education and work experience.  

The evidence of record paints two distinct pictures.  On the one hand, several examiners have found that the Veteran's PTSD is so severe that he is completely unemployable, with one examiner stating that the Veteran could not even do volunteer work.  On the other hand, several examiners have explained that the Veteran's test scores show significant evidence of malingering and symptom fabrication, and that if he even has PTSD, the symptoms are so mild that he is not precluded from obtaining and retaining substantially gainful employment consistent with his education and work experience.  After resolving any benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), the Board finds that the evidence for and against the Veteran's claim is essentially in equipoise.  As such, the Board finds that the Veteran's service-connected PTSD disability precludes him from obtaining and retaining substantially gainful employment consistent with his education and work experience.  Therefore, entitlement to TDIU is warranted.


ORDER

Entitlement to an evaluation of 70 percent, but no greater, for PTSD is granted subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to a total disability rating based on individual unemployability is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
M.N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


